IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                NOVEMBER 16, 2005 Session

WILLIAM DORNING, Sheriff of Lawrence County, Tennessee v. AMETRA
      BAILEY, County Mayor of Lawrence County, Tennessee

                  Direct Apeal from the Circuit Court for Lawrence County
                          No. CC-1446-03     Donald Harris, Judge



                                  No. M2004-02392-COA-R3-CV


The Sheriff of Lawrence County filed an application in the circuit court pursuant to section 8-20-101
et seq. of the Tennessee Code seeking, among other things, funding for new vehicles, an additional
administrative assistant for his investigators, two additional corrections officers for his jail, and
increased salaries for his employees. The trial court granted the sheriff additional funding for these
items. Regarding the salary increases, the trial court ordered that they be retroactive to the beginning
of the prior fiscal year. The county appealed the trial court’s decision regarding the aforementioned
items to this Court. We reverse in part and affirm in part the decisions of the trial court.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed in Part as
                               Modified; Reversed in Part

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

William M. Harris, Lawrenceburg, TN, for Appellant

John S. Coley, III, Columbia, TN, for Appellee
                                                    OPINION


                                                          I.
                         FACTUAL BACKGROUND AND PROCEDURAL HISTORY


       For fiscal year 2003–2004, the County Commission of Lawrence County appropriated $7.8
million for the general fund. Of that amount, approximately $1.3 million, which equates to 17.2
percent of the overall general fund, was allocated to fund the Lawrence County Sheriff’s Department.

        On September 23, 2003, William Dorning, Sheriff of Lawrence County (hereinafter “Sheriff
Dorning” or “Appellee”), filed a petition against Ametra Bailey, County Mayor for Lawrence County
(hereinafter the “County” or “Appellant”) in the Circuit Court of Lawrence County pursuant to
section 8-20-101 et seq. of the Tennessee Code.1 Therein, Sheriff Dorning alleged the following:

                  2.       Sheriff Dorning requested Lawrence County appropriate
                           funds for eighteen (18) new vehicles, hiring an additional
                           administrative assistant, hiring two (2) additional corrections
                           officers for the Lawrence County Jail, hiring four (4)
                           additional deputies, and salary increases for all previously
                           funded and approved positions.
                  3.       Lawrence County refused, passing a budget on August 26,
                           2003 which did not include the funding sought by Sheriff
                           Dorning.
                  4.       Pursuant to T.C.A. § 8-24-103(a)(1), Lawrence County is
                           required to make the necessary appropriation and pay to
                           Sheriff Dorning the authorized expenses fixed by law for the
                           operation of his office.
                  5.       Pursuant to T.C.A. § 8-20-120, Lawrence County is required
                           to “fund the operations of the county sheriff’s department.”
                  6.       Despite devoting all his working time to the operation of his
                           office, Sheriff Dorning is unable to properly and efficiently
                           conduct the affairs and transact the business of the Lawrence
                           County Sheriff’s Office as presently funded and appropriated
                           pursuant to the budget passed on August 26, 2003. Sheriff
                           Dorning, his deputies and his assistants are unable to
                           effectively discharge their statutory and ex-officio duties
                           under said budget.



         1
          The sheriff is required to name the county executive as the party defendant to his petition. Tenn. Code Ann.
§ 8-20-102 (2002).

                                                         -2-
               7.      Under the present budget, Sheriff Dorning continues to lose
                       qualified deputies to better-paying jobs across Lawrence
                       County, Tennessee, and the country.
               8.      Sheriff Dorning asks the Court to order Lawrence County to
                       appropriate and pay to his office funds sufficient to
                       accomplish the following:
                       a)      Purchase and equip eighteen (18) new vehicles for
                               $541,200;
                       b)      Hire an additional clerical assistant for a total of five
                               (5);
                       c)      Hire two (2) additional corrections officers for the jail
                               for a total of eleven (11);
                       d)      Hire two (2) additional deputies for a total of twenty-
                               four (24);
                       e)      Hire two (2) additional deputy lieutenants for a total
                               of six (6);
                       f)      Increase salary ranges for the positions below as
                               indicated:
                               i)      Administrative assistant $20,632 – $28,067;
                               ii)     Corrections officer $21,424 – $26,243;
                               iii)    Deputy $27,243 – $33,231;
                               iv)     Deputy sergeant $30,493 – $37,685;
                               v)      Jail supervisor $27,882 – $36,397;
                               vi)     Deputy lieutenant $30,209 – $37,284;
                               vii)    Deputy captain $37,387 – $44,576;
                               viii) Chief deputy $40,111 – $57,256

Sheriff Dorning requested that the circuit court enter an order directing the County to appropriate
these funds to his department. The County answered Sheriff Dorning’s petition and raised as an
affirmative defense the petition’s failure to state a claim upon which relief could be granted.
Specifically, the County asserted that Sheriff Dorning did not have the statutory authority to petition
the circuit court for certain items set forth in his petition.

        In November of 2003, at a regularly scheduled meeting of the County Commission of
Lawrence County, the commissioners unanimously passed a resolution directing that county funds
could no longer be used to pay for cell phone service effective January 1, 2004. (T.R. Vol. 1, p. 19).
In response, Sheriff Dorning filed an application for a temporary restraining order on December 31,
2003 seeking to prevent the County from cancelling the cellular phone service for his department,
which the circuit court granted.




                                                 -3-
        On January 13, 2004, Sheriff Dorning filed a motion seeking to amend his petition to allege
the following:

                2.      Since [the filing of the original petition], Lawrence County
                has failed and/or refused to pay the Sheriff’s Department employees
                their overtime for 2003.
                3.      On December 31, 2003, Lawrence County attempted to cancel
                the cellular phone contract between Verizon Wireless and the
                Sheriff’s Department. A Temporary Restraining Order was entered
                on December 31, 2003, which kept the cellular phones up an [sic]
                running for an additional 15 days or until a full hearing could be held.
                The cellular phones were previously included in the budget for the
                Sheriff’s Department passed by the County.
                4.      The Sheriff now anticipates that the County will try to pass a
                new budget resolution prohibiting him from using any budgetary
                funds for cellular phones.
                5.      The refusal of the County to voluntarily fund cellular phones
                and the necessary vehicles as previously set forth in the original
                complaint is a violation of the County governing body’s
                responsibilities under T.C.A. § 8-20-120, and the Sheriff seeks a writ
                of mandamus to compel the appropriation of the necessary monies for
                the vehicles and cellular phones. Additionally, the Sheriff seeks a
                court order under T.C.A. § 8-20-120 requiring the County to pay his
                employees for their overtime during the year 2003.

In response, the County filed a motion asking the circuit court to partially dismiss some of the claims
contained in Sheriff Dorning’s amended complaint. Specifically, the County maintained that, “while
the aforesaid statutes are clear as to the Sheriff’s authority to bring proceedings to establish his need
for additional personnel and compel funding for said personnel, it is equally clear that these statutes
do not provide any authority by which the Sheriff may maintain any other cause of action compelling
additional funding.”

        On February 13, 2004, the circuit court held a hearing on the County’s motion. Thereafter,
the circuit court entered an order denying the County’s motion for partial dismissal and granting
Sheriff Dorning’s motion to amend his petition. The circuit court held a trial in the matter on July
30 and 31, 2004. On August 20, 2004, the learned trial judge entered a memorandum opinion setting
forth his reasons for partially granting Sheriff Dorning’s petition. On September 3, 2004, the circuit
court entered a final order in this case, ruling as follows:

                       1.    That Lawrence County fund the base salaries of the
                following employees of Sheriff Dorning, effective July 1, 2003, as
                follows:
                             Administrative assistants: $20,000


                                                  -4-
                                    Corrections officers: $21,500
                                    Jail supervisor: $27,500
                                    Deputy: $27,000
                                    Deputy sergeant: $29,700
                                    Deputy lieutenant: $30,375
                                    Deputy captain: $37,000
                                    Chief deputy: $40,700
                           2.       That Lawrence County fund the Sheriff’s Department
                   to increase the above base salaries pertaining to administrative
                   assistants, deputies, deputy sergeants and deputy lieutenants by five
                   (5%) percent for each year of time in service with a satisfactory
                   evaluation up to five (5) years retroactive to the beginning of the 2004
                   fiscal year. Further, that Lawrence County fund the Sheriff’s
                   Department to increase the above base salaries pertaining to jail
                   supervisor, deputy captain and chief deputy by five (5%) percent for
                   each year of time in grade with a satisfactory evaluation up to five
                   years retroactive to the beginning of the 2004 fiscal year.2
                           3.       That Lawrence County fund the Sheriff to hire two (2)
                   additional corrections officers, along with one additional
                   administrative assistant, at the above pay levels, retroactive to July 1,
                   2003.
                           4.       That Lawrence County fund the Sheriff to purchase
                   one (1) additional new patrol vehicle for the 2004 fiscal year, as well
                   as one new patrol unit for each vehicle currently in the Sheriff’s fleet
                   when such vehicle’s odometer reading exceeds 150,000 miles.
                           5.       That the cellular phone contract shall not be funded.
                           6.       That Lawrence County must, within thirty (30) days
                   of the entry of this Decree, declare in a filing with the Court whether
                   it intends to either (a) pay the Sheriff’s Department employees the
                   $32,955.00 in unpaid overtime from 2003 along with the $37,780.00
                   in unpaid overtime for 2004 or (b) fund the Sheriff’s Department to
                   hire (1) additional deputy and one (1) additional deputy lieutenant to
                   serve as replacement for deputies when they take the compensatory
                   time off that they are owed both for the current and future overtime
                   owed.




         2
           The circuit court subsequently entered an order clarifying this paragraph in its order as follows: “Each
employee shall receive his/her base salary plus 5% for each year of time in service (or in grade if a jail supervisor, deputy
captain, and chief deputy) as of July 1, 2003, with no increase in salary upon accruing an additional year in service or
in grade.” (emphasis in original).

                                                            -5-
The County subsequently filed a timely notice of appeal to this Court.3

                                                          II.
                                       ISSUES PRESENTED FOR REVIEW

          The County presents the following issues for our review:
1.        Whether the trial court erred in awarding Sheriff Dorning two additional corrections
          officers and one additional administrative clerk;
2.        Whether the trial court erred in awarding Sheriff Dorning salary increases for personnel
          within his department;
3.        Whether the trial court erred in making the salary increases retroactive to July 1, 2003;
          and
4.        Whether the trial court erred in awarding Sheriff Dorning vehicles for his department.

For the reasons set forth more fully herein, we affirm in part and reverse in part the decisions of
the trial court.

                                                    III.
                                             STANDARD OF REVIEW

          In resolving the issues presented in this appeal, we employ the following standard of
review:

                           In this case we are asked to decide questions involving the
                  proper construction of Tennessee Code Annotated section 8-20-101,
                  et. seq., addressing the application for authority to employ deputies
                  and assistants in the office of the clerks and masters of the chancery
                  courts. Issues of statutory construction are pure questions of law. See
                  Lipscomb v. Doe, 32 S.W.3d 840, 843-44 (Tenn. 2000) (citing
                  Wakefield v. Crawley, 6 S.W.3d 442, 445 (Tenn. 1999); Jordan v.
                  Baptist Three Rivers Hosp., 984 S.W.2d 593, 599 (Tenn. 1999)).
                  Thus, our review of the lower court’s construction of Tennessee Code
                  Annotated section 8-20-101 et. seq., is de novo without any
                  presumption of correctness. See id. (citing Lavin v. Jordon, 16
S.W.3d 362, 364 (Tenn. 2000), Wells v. Tenn. Bd. of Regents, 9
S.W.3d 779, 783 (Tenn. 1999); Nelson v. Wal-Mart Stores, Inc., 8
S.W.3d 625, 628 (Tenn. 1999)). However, in reviewing the trial
                  court’s findings of fact, we accord those factual findings a
                  “presumption of correctness, which is overcome only when the



          3
           “Either party dissatisfied with the decree or order of the court in the proceedings set out above is given the
right of appeal as in other cases.” Tenn. Code Ann. § 8-20-106 (2002).

                                                          -6-
               preponderance of the evidence is contrary to the trial court’s findings
               of fact.” Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001).

Boarman v. Jaynes, 109 S.W.3d 286, 289–90 (Tenn. 2003).

                                                 IV.
                                             ANALYSIS

        The office of sheriff is created by the Tennessee Constitution. See Tenn. Const. art. 7, § 1.
“The constitution, however, does not fix or prescribe the duties of the office or deal with
employment of personnel.” Shelby County Civil Serv. Merit Bd. v. Lively, 692 S.W.2d 15, 16
(Tenn. 1985); see also Smith v. Plummer, 834 S.W.2d 311, 313 (Tenn. Ct. App. 1992). A sheriff’s
duties were originally defined by the common law, Smith, 834 S.W.2d at 313 (citing State ex rel.
Thompson v. Reichman, 188 S.W. 225 (Tenn. 1916)), however, many of a sheriff’s common law
duties have been subsumed into statutes enacted by the legislature, George v. Harlan, No. 01A01-
9712-CV-00692, 1998 Tenn. App. LEXIS 657, at *8 (Tenn. Ct. App. Sept. 30,1998) (no perm. app.
filed). As we have previously noted:

                       The statutory duties of a sheriff now include four classes: (1)
               serving process, T.C.A. § 8-8-201(1)(4-32); (2) attending the courts,
               T.C.A. §§ 5-7-108, 8-8-201(2), 16-15-601, 37-1-213; (3) operating
               the jail, T.C.A. §§ 8-8-201(3), 8-8-221, 41-2-108, 41-4-101; (4)
               keeping the peace, T.C.A. §§ 8-8-213, 38-3-102.
                       The duties of a sheriff may be classified according to the
               manner of his compensation therefor, to wit: (1) duties imposed and
               defined by statute with statutory compensation, and (2) common law
               or “ex officio” duties (even though now provided by statute) for
               which duties there is no specified fee or charge. State ex rel,
               Windham v. LaFever, Tenn. 1972, 486 S.W.2d 740.
                       The compensation of a sheriff for ex officio services is to be
               determined by the county legislative body. Shanks v. Hawkins, 160
Tenn. 148, 22 S.W.2d 355 (1929); T.C.A. § 8-24-111.

Smith, 834 S.W.2d at 313–14.

        “Preparing the county budget is essentially a political process intended to reflect the desires
of the county’s residents.” Jones v. Mankin, 1989 Tenn. App. LEXIS 325, at *5 (Tenn. Ct. App.
May 5, 1989) (no perm. app. filed); see also Boarman v. Jaynes, 109 S.W.3d 286, 291 (Tenn. 2003);
Easterly v. Harmon, No. 01A01-9609-CH-00446, 1997 Tenn. App. LEXIS 820, at *10 (Tenn. Ct.
App. Nov. 19, 1997) (perm. app. denied May 26, 1998). “Thus, even though it has prescribed the
budgetary procedures counties are required to follow, the General Assembly has left the decisions
concerning the priorities and expenditure levels to the county legislative bodies with assistance from
their county executives and the various local department and agency heads.” Jones, 1989 Tenn.


                                                 -7-
App. LEXIS 325, at *5 (footnote omitted); see also Tenn. Code Ann. § 5-12-101 et seq. (2005)
(“County Budgeting Law of 1957”); Tenn. Code Ann. § 5-12-201 et seq. (2005) (“Local Option
Budgeting Law of 1993”).

       In 1921, the legislature enacted comprehensive legislation know as the Anti-Fee Bill. See
1921 Tenn. Pub. Acts ch. 101. We have explained the history surrounding the enactment of the
Anti-Fee Bill in the following terms:

                       There was little fiscal coordination among local officials in
               Tennessee until the early part of the twentieth century. Prior to that
               time, many local officials were outside the county budget process
               because they funded their agencies with fees collected for their
               services. The General Assembly did not favor this system, and after
               four unsuccessful attempts, abolished it in 1921. See Act of April 6,
               1921, ch. 101, 1921 Tenn. Pub. Acts 188. Thereafter, the fees were
               treated as local revenue, the salaries of the local officials were set by
               statute, and the local agencies’ budgets were set by the local
               legislative bodies.
                       Many local officials affected by the “anti-fee bill” were
               popularly elected in their own right. They were not supervised by the
               county executives, and since they had the same elective mandate as
               the members of the county legislative body, they were reluctant to
               surrender any portion of their independence to other county officials.
               Independence fosters budget disagreements. Accordingly, the
               General Assembly found it necessary to include a dispute resolution
               procedure in the “anti-fee bill.”

Jones, 1989 Tenn. App. LEXIS 325, at *6–7 (footnotes omitted); see also White v. Davidson
County, 360 S.W.2d 15, 18 (Tenn. 1962); Pyrdum v. Benefield, 1985 Tenn. App. LEXIS 2782, at
*6 (Tenn. Ct. App. Mar. 29, 1985) (no perm. app. filed). “By enacting this law, the legislature was
able to provide uniformity in the compensation paid to numerous local elected officials.” Reid v.
Anderson, No. 84-57-II, 1985 Tenn. App. LEXIS 2776, at *8 (Tenn. Ct. App. Mar. 27, 1985) (no
perm. app. filed). “However, even in doing so, the Legislature recognized that it was not in a
position to make all employment and salary decisions involving local government employees.”
Pyrdum, 1985 Tenn. App. LEXIS 2782, at *6. The legislature lacked the ability to foresee the
staffing requirements of the various sheriff’s departments throughout the state. Id. at *6–7; Reid,
1985 Tenn. App. LEXIS 2776, at *9. Thus, as part of the Anti-Fee Bill, the legislature enacted
section 8-20-101 et seq. of the Tennessee Code.

       Section 8-20-101 of the Tennessee Code provides, in relevant part, as follows:

                      (a) Where any one (1) of the clerks and masters of the
               chancery courts, the county clerks and the clerks of the probate,


                                                 -8-
                   criminal, circuit and special courts, county trustees, registers of deeds,
                   and sheriffs cannot properly and efficiently conduct the affairs and
                   transact the business of such person’s office by devoting such
                   person’s entire working time thereto, such person may employ such
                   deputies and assistants as may be actually necessary to the proper
                   conducting of such person’s office in the following manner and under
                   the following conditions, namely:

                            ....

                           (2) The sheriff may in like manner make application to the
                   judge of the circuit court in the sheriff's county, for deputies and
                   assistants, showing the necessity therefor, the number required and
                   the salary that should be paid each; provided, that in the counties
                   where criminal courts are established, the sheriff may apply to a judge
                   of such criminal court[.]

Tenn. Code Ann. § 8-20-101(a) (2002). Pursuant to this dispute resolution provision, “the judiciary
is brought into the budgetary fray only in limited circumstances.” Boarman v. Jaynes, 109 S.W.3d
286, 291 (Tenn. 2003). Now, when the county legislative body denies a sheriff’s request for
additional funding for his or her department, it is common practice for the sheriff to file an
application under section 8-20-101(a)(2) of the Tennessee Code. Jones v. Mankin, 1989 Tenn. App.
LEXIS 325, at *7–8 (Tenn. Ct. App. May 5, 1989) (no perm. app. filed). However, “[t]he authority
of the courts to authorize expense of conducting the conduct of a sheriff’s office is limited to those
activities related to the performance of statutory duties for which the collection of a fee is
authorized.” Smith v. Plummer, 834 S.W.2d 311, 314 (Tenn. 1992); see also Easterly v. Harmon,
No. 01A01-9609-CH-00446, 1997 Tenn. App. LEXIS 820, at *11 (Tenn. Ct. App. Nov. 19, 1997)
(perm. app. denied May 26, 1998). “The determination of the value of the sheriff’s ex officio
services is particularly within the knowledge of the county legislative body.” Jones, 1989 Tenn.
App. LEXIS 325, at *14 (citing Shanks v. Hawkins County, 22 S.W.2d 355, 356 (Tenn. 1929)).
“Accordingly, Tenn. Code Ann. § 8-24-111 (1988)4 gives the county legislative body complete
control over the budget for the sheriff’s ex officio services.” Id. (footnote omitted).

         Moreover, the legislature provided as follows:

                          Notwithstanding any other provision of the law to the
                   contrary, county governing bodies shall fund the operations of the
                   county sheriff’s department. The sheriff may appoint such personnel


         4
            This statute provides as follows: “The county legislative bodies of the different counties shall, at their first
session in each and every year, make such allowance as they, in their discretion, think sufficient to compensate their
sheriffs for ex officio service.” Tenn. Code Ann. § 8-24-111 (2002).



                                                            -9-
                  as may be provided for in the budget adopted for such department.
                  No county governing body shall adopt a budget absent the consent of
                  the sheriff, which reduces below current levels the salaries and
                  number of employees in the sheriff’s department. In the event a
                  county governing body fails to budget any salary expenditure which
                  is a necessity for the discharge of the statutorily mandated duties of
                  the sheriff, the sheriff may seek a writ of mandamus to compel such
                  appropriation.

Tenn. Code Ann. § 8-20-120 (2002). We have previously interpreted this provision to mean that,
should a court determine it necessary for the county legislative body to appropriate additional funds
for the sheriff’s department and the legislative body refuses, the sheriff may seek a writ of
mandamus5 to compel it to comply with the court’s order. Jones, 1989 Tenn. App. LEXIS 325, at
*8–9; see also George v. Harlan, No. 01A01-9712-CV-00692, 1998 Tenn. App. LEXIS 657, at *9
(Tenn. Ct. App. Sept. 30, 1998) (no perm. app. filed) (“Circuit Court has jurisdiction to authorize
employment and pay of assistants needed by the sheriff to perform his statutory duties, and
appropriation of necessary expenses thereof is enforceable by mandamus.”)). Thus, in operation, the
statutory scheme enacted by the legislature limits a court’s ability to award additional funding to a
sheriff as follows:

                          We should construe Tenn. Code Ann. §§ 8-20-101(2) and
                  8-20-120 harmoniously with Tenn. Code Ann. § 8-24-111. When
                  read together, these statutes stand for the proposition that sheriffs can
                  invoke the procedures in Tenn. Code Ann. § 8-20-101(2) only with
                  regard to the personnel needed to perform the statutory duties for
                  which the statutes provide a fee. Thus, in considering a Tenn. Code
                  Ann. § 8-20-101(2) application for increased personnel-related
                  expenditures, the courts may consider only those requests that are
                  related to statutory duties for which the sheriff collects a fee.

Jones, 1989 Tenn. App. LEXIS 325, at *14–15 (footnote omitted).

        “For over sixty years now, the courts have been cast in the role of reluctant arbiters of the
budget disputes between certain local officials and their county government.” Jones, 1989 Tenn.
App. LEXIS 325, at *7. While the appellate courts of this state have repeatedly questioned the
wisdom of interjecting the judiciary into essentially political disputes, see Pyrdum, 1985 Tenn. App.
LEXIS 2782, at *7; Reid, 1985 Tenn. App. LEXIS 2776, at *9, our supreme court has upheld the
validity of the system promulgated by the legislature, Shelby County Civil Serv. Merit Bd. v. Lively,
692 S.W.2d 15, 17 (Tenn. 1985). Accordingly, we will begin our review of the trial court’s
decisions under the statutory scheme enacted by the legislature.


         5
           “It is well settled that a writ of mandamus may properly be issued to compel a public official to perform a non-
discretionary duty.” State ex rel. Ledbetter v. Duncan, 702 S.W .2d 163, 165 (Tenn. 1985).

                                                          -10-
                                                A.
                                       Additional Personnel

        In its memorandum opinion, the circuit court determined that, consistent with section 8-
20-101 et seq. of the Tennessee Code, its authority extended to providing Sheriff Dorning with
adequate support personnel. To that end, the trial court stated that “[t]he court is of the opinion the
sheriff has proven by a preponderance of the evidence the need for two additional corrections
officers and an administrative assistant and his petition with regard to these three additional
personnel should be granted.” The County does not contest the authority of the circuit court to
determine a sheriff’s need for additional assistants. Instead, the County argues that the evidence
presented at trial preponderates against an award of additional personnel in this case.

        Regarding the burden of proof required in cases of this nature, our supreme court has stated
as follows:

               The office holder must demonstrate: (1) an inability to discharge the
               duties of a particular office by devoting his or her entire working time
               thereto; and, (2) the office holder must petition the court and show the
               necessity for assistants, the number of assistants required, and the
               salary each should be paid.

Boarman v. Jaynes, 109 S.W.3d 286, 291 (Tenn. 2003) (footnote omitted). “In order for the sheriff
to prevail, he must present detailed evidence that has the cumulative effect of showing that the work
he is required to perform by law cannot be done with existing manpower.” Reid v. Anderson, No.
84-57-II, 1985 Tenn. App. LEXIS 2776, *4 (Tenn. Ct. App. Mar. 27, 1985) (no perm. app. filed)
(citing Cunningham v. Moore County, 604 S.W.2d 866, 868 (Tenn. Ct. App. 1980)). “Once the
necessity of employing assistants is established, the appropriate trial court is empowered to
determine the number of assistants needed and their salaries.” Boarman, 109 S.W.3d at 291.

        We begin with the trial court’s award of two additional corrections officers to Sheriff
Dorning. “The Sheriff has a statutory duty to operate the jail for which he is authorized to charge
and collect fees. Consequently, the Trial Court has authority to approve the expenditure of such fees
for necessary expense of doing so, including personnel.” Smith v. Plummer, 834 S.W.2d 311, 314
(Tenn. Ct. App. 1992); see also Jones v. Mankin, 1989 Tenn. App. LEXIS 325, at *19–20 (Tenn.
Ct. App. May 5, 1989) (no perm. app. filed). Regarding the need for additional corrections officers,
Sheriff Dorning’s chief deputy testified as follows:

               Q.      What about the additional corrections officers requested for
                       the jail? Why is that necessary?
               A.      At this point we’re using the correctional officers to assist us
                       in transports from the jail—transports from the jail to the
                       hospital, transports from the hospital to the mental health
                       facility, and things of that sort.


                                                 -11-
               Q.      When you say you’re asking them to assist, you’re asking
                       them to actually drive prisoners to the hospital or some other
                       facility?
               A.      Yes, sir.
               Q.      And is that normal? Is that part of their normal duties?
               A.      We have extended that to part of their normal duties at this
                       point.
               Q.      Except for being short handed, would that be a part of their
                       normal duties?
               A.      No, sir.
               Q.      Let me ask you this. When you have someone sick or
                       someone who doesn’t show up for work for whatever —
                       emergency — what have you been doing to — who fills in for
                       them?
               A.      As far as the correctional officer?
               Q.      Right.
               A.      Normally we will pull an officer off the road to fill that
                       position.
               Q.      Pull a deputy in.
               A.      Yes, sir.
               Q.      To take the place of a correctional officer.
               A.      Yes, sir.
               Q.      Will two additional correction officers solve that problem?
               A.      We hope that that would be the case, yes, sir.
               Q.      You’ve only got a 34-bed jail, so why would it take that many
                       correctional officers to take care of 34 people?
               A.      We’re actually running in excess of 70 inmates.
               Q.      How big is your jail[?]
               A.      Thirty-four beds.
               Q.      How do you sleep 70 people in a 34-bed jail?
               A.      We actually use mats and place them on the floor. We’re
                       using our drunk tanks or holding tanks to house inmates, as
                       well.

The County argues that Sheriff Dorning failed to prove his need for additional corrections officers
with the specificity required by the statute. We conclude that the evidence regarding the need for
additional corrections officers does not preponderate against the trial court’s ruling on this issue.

        Next, we turn to the trial court’s award of an administrative assistant to Sheriff Dorning.
Regarding the need for an additional administrative assistant, Sheriff Dorning’s chief deputy testified
as follows:




                                                 -12-
Q.   The sheriff has asked for an additional clerical assistant. Do
     you not have enough clerical assistants to process the paper
     work?
A.   No, sir; not at this point.
Q.   Is it arrest reports or what is it that they’re getting done?
A.   We have various reports in case files that are not being
     processed by different units within our department.
Q.   Would one clerical assistant support person do that — handle
     that?
A.   I feel like it would take up a lot of the slack in that area; yes,
     sir.
Q.   What is the end result at the present time without this clerical
     assistant to take up the slack?
A.   We have a backlog of reports and case files that are not being
     prepared.
Q.   At all?
A.   Yes, sir; or actually the officers are having to take extra time
     in order to prepare those files.
Q.   Is that comp time or is that time that they simply are not
     devoting to their other responsibilities?
A.   That’s time that they’re not devoting to their responsibilities.

     ....

Q.   You said you’re requesting an additional clerical position.
A.   Yes, sir.
Q.   Where would that clerical assistant go?
A.   This assistant would probably be assigned to the investigative
     unit.
Q.   To do paperwork — to do the reports for the investigators, is
     that correct?
A.   Yes, sir.
Q.   And you say presently they’re writing up their own reports —
     doing their own reports.
A.   Yes, sir.
Q.   Is that not something that all officers do; they write up their
     own reports, and then they’re submitted to the department for
     being put into the TIBRS system?
A.   Yes, sir.
Q.   So you would have a clerk that was doing something for the
     investigators —
A.   Yes, sir.
Q.   — that is not being provided for the regular deputies.


                               -13-
               A.      Basically, we have a records clerk that maintains the overall
                       records within the department. We have four investigators
                       assigned to do various activities, and they have a greater case
                       load per number, actually, than the deputies would.
               THE COURT:              They would continue to write up their reports?
               THE WITNESS:            Yes, sir.
               THE COURT:              What is the clerk doing?
               THE WITNESS:            She would actually be or would be creating
               the case files and documentation for the investigative section, as well
               as victim services type things for the domestic violence officer.
               Q.      But the officers — the lieutenants or the investigators — they
                       would still have to continue to write up their own reports.
               A.      Yes, sir.

                       ....

               A.      They would actually assist the investigator in maintaining a
                       case file, therefore, giving the investigator more time to do
                       their duties.
               Q.      In their case files, you mean just kind of keeping up with —
                       keeping the filing system up — doing that type of work.
               A.      Yes, sir.
               Q.      But not necessarily a records clerk, as such.
               A.      No, sir.

The County asserts that, “as there is no statutory authority which provided the trial court the ability
to grant the Sheriff additional criminal investigators, it stands to reason that the trial court was
without the authority to grant an additional administrative clerk whose duties are strictly contained
to assisting criminal investigators.”

         “We do not read Tenn. Code Ann. §§ 8-20-101(2) and 8-20-120 so narrowly that they cannot
apply to personnel required to support the personnel who are performing the statutory duties. The
courts may approve the cost of support personnel when they are required.” Jones v. Mankin, 1989
Tenn. App. LEXIS 325, at *16–17 (Tenn. Ct. App. May 5, 1989) (citing State ex rel. Doty v. Styke,
199 S.W.2d 468, 476 (Tenn. Ct. App. 1946) (emphasis added)). “The precise identification of the
activities of the various assistants as statutory duties and ‘ex officio duties’ is difficult, if not
impossible.” George v. Harlan, No. 01A01-9712-CV-00692, 1998 Tenn. App. LEXIS 657, at *9
(Tenn. Ct. App. Sept. 30, 1998) (no perm. app. filed).

        At trial, the chief deputy stated that the administrative assistant would be assigned to the
department’s investigative unit. “While [a sheriff] does not have the duty to ferret out crime, he has
the duty to investigate reports that a crime has been committed or is about to be committed.” Jones,
1989 Tenn. App. LEXIS 325, at *19 (citing State ex rel. Thompson v. Reichman, 188 S.W. 225,


                                                 -14-
231 (Tenn. 1916)). “Detectives serve this purpose.” Id. However, we have previously noted the
absence of a statute requiring a sheriff to employee criminal investigators. See Smith v. Plummer,
834 S.W.2d 311, 314 (Tenn. Ct. App. 1992); Jones, 1989 Tenn. App. LEXIS 325, at *19 (“We have
been unable to find a statute authorizing sheriffs to charge a fee for providing detective services.”).6
That being so, we have held that a sheriff’s criminal investigators are performing ex officio duties.
See Jones, 1989 Tenn. App. LEXIS 325, at *19. Accordingly, “the budget for these services is
within the discretion of the county legislative body in accordance with Tenn. Code Ann. § 8-24-
111.” Id. It stands to reason that, if a sheriff cannot rely on section 8-20-101 of the Tennessee Code
to compel the funding of a criminal investigator, he cannot rely on that provision to compel the
funding of support personnel to aid a criminal investigator in the performance of his or her duties.
Accordingly, we reverse the trial court’s award of an administrative assistant to Sheriff Dorning.

                                                         B.
                                                  Salary Increases

        Section 8-20-102 of the Tennessee Code provides as follows: “The court may allow or
disallow the application, either in whole or in part, . . . and may allow the salaries set out in the
application or smaller salaries, all as the facts justify.” Tenn. Code Ann. § 8-20-102 (2002). The
County contends that the evidence proffered at trial preponderates against the trial court’s award of
salary increases to various employees of Sheriff Dorning’s department. Specifically, the County
asserts that the record contains no evidence proving that Sheriff Dorning cannot fulfill his statutory
duties with the salaries presently paid to his employees. In fact, the County points to evidence in the
record tending to prove that Sheriff Dorning was able to perform his statutory duties with his
employees being paid at the current salary levels set by the County.

       The only limitation currently placed upon the trial courts when adjudicating a sheriff’s
application for salary increases is that the salary increase awarded by the trial court must be
supported by the proof. See Tenn. Code Ann. § 8-20-102 (2002).7 In seeking to prove the need for

         6
            As we discuss more fully infra, in 2005, the legislature amended section 8-8-213 of the Tennessee Code to
provide that a sheriff has a statutory duty to “detect and prevent crime.” See 2005-1 Tenn. Code Ann. Adv. Legis. Serv.
200 (LexisNexis). In the same act, the legislature amended section 38-3-102 of the Tennessee Code to provide that a
sheriff has they statutory duty to “ferret out crimes.” Id. Since the present case was decided in 2004, these amendments
have no bearing on the present case. See Nutt v. Cham pion Int’l Corp., 980 S.W .2d 365, 368 (Tenn. 1998) (“Statutes
are presumed to operate prospectively unless the legislature clearly indicates otherwise.”).
           Even if these amendments were applicable to the present case and could be construed as statutory authority for
requiring a sheriff to employ investigators, we could not authorize funding for such investigators or support personnel
to assist them as the sheriff is not permitted to recover a fee for providing such service. See Tenn. Code Ann. § 8-21-901
(2002). Therefore, such service remains an ex officio service provided by the sheriff over which the county legislative
body retains complete budgetary authority. See Tenn. Code Ann. § 8-24-111 (2002).

         7
           A previous version of the statute restricted the salaries of field deputies to $550.00 per month. See Jones v.
Mankin, 1989 Tenn. App. LEXIS 325, at *28–29 (Tenn. Ct. App. May 5, 1989), reh’g granted, 1989 Tenn. App. LEXIS
402, at *1 (Tenn. Ct. App. June 2, 1989) (no perm. app. filed) (noting the legislature’s removal of the ceiling contained
in the previous version of the statute)); Reid v. Anderson, No. 84-57-II, 1985 Tenn. App. LEXIS 2776, at *6–14 (Tenn.
                                                                                                            (continued...)

                                                          -15-
salary increases, Sheriff Dorning presented the testimony of seventeen (17) former employees who
testified that, by and large, they left the sheriff’s department seeking better paying jobs, both in and
out of law enforcement. Sheriff Dorning also presented the testimony of the chief deputies of Maury
County and Giles County, which neighbor Lawrence County. The chief deputies testified concerning
salary ranges for various employees of the sheriff’s department in their respective counties. After
hearing this proof, the trial court, in its memorandum opinion, stated as follows:

                 A parade of very bright and competent former Sheriff Department
                 employees were presented, each relating how they were forced to
                 leave the Sheriff’s employ because of poor pay and lack of benefits.
                 The pay offered by Lawrence County to deputy sheriffs not only fails
                 to compete with the private sector but fails to compete with other
                 governmental law enforcement agencies in the area. Many deputies
                 do not have health insurance coverage for their families because of
                 the cost of the coverage and their inability to pay that cost and support
                 their families on the amount they are paid.

The County did not offer any evidence to contradict the evidence presented by Sheriff Dorning.

       Regarding the proof necessary for warranting an increase in the salary of certain employees
pursuant to section 8-20-101 of the Tennessee Code, we have stated:

                 As long as the trial courts are going to be asked to review and act
                 upon requests for salary increases or decreases pursuant to Tenn.
                 Code Ann. § 8-20-101 et seq., it is incumbent upon the parties to
                 present to the trial court all the information upon which a proper
                 salary decision can be made. Without limitation, this information
                 could include budgeted and anticipated revenue increases or
                 decreases, the county’s present and proposed operating budget, salary
                 increases or decreases being granted to other county employees, the
                 ability of the sheriff to hire and retain qualified employees at the
                 presently authorized salary, and changes in the cost of living as well
                 as changes in the cost of providing other non-salary employee
                 benefits.

Reid v. Anderson, No. 84-57-II, 1985 Tenn. App. LEXIS 2776, at *14 (Tenn. Ct. App. Mar. 27,
1985) (no perm. app. filed). We cannot say that the evidence presented at trial preponderates against
the trial court’s authorization of salary increases to Sheriff Dorning’s employees.




         7
         (...continued)
Ct. App. Mar. 27, 1985) (no perm. app. filed).

                                                   -16-
        However, based on the aforementioned discussion regarding the authorization for funding
of an administrative assistant, we must modify the trial court’s order insofar as it sought to create
the position of administrative assistant to assist the criminal investigators and set the salary for that
position. Thus, the trial court’s order is modified by striking any reference to the additional
administrative assistant and any accompanying salary.

                                                   C.
                                   Retroactivity of Salary Increases

        In its final order, the trial court made the salary increases for certain employees of Sheriff
Dorning’s department retroactive to the beginning of the 2003–2004 fiscal year, or July 1, 2003. The
parties subsequently filed a motion asking the trial court for clarification regarding this ruling. In
response, the trial court entered a supplemental order directing that “[e]ach employee shall receive
his/her base salary plus 5% for each year of time in service (or in grade if a jail supervisor, deputy
captain, and chief deputy) as of July 1, 2003, with no increase in salary upon accruing an additional
year in service or in grade.” (emphasis in original).

        Relying on our holding in Roberts v. Lowe, No. 03A01-9610-CC-00333, 1997 Tenn. App.
LEXIS 256 (Tenn. Ct. App. Apr. 16, 1997) (no perm. app. filed), the County argues that the trial
court’s decision to award retroactive salary increases constitutes clear error. In Roberts, the trial
court entered an order on June 3, 1996 authorizing the Sheriff to hire additional personnel, and the
court awarded salary increases to all of the sheriff’s existing employees retroactive to January 1,
1996. Id. at *1–2. In holding that the trial court’s actions constituted error, we held as follows:

                         T.C.A. § 8-20-101, et seq. (1993 & Supp. 1996), contains no
                 provision for an award of retroactive raises, nor has Roberts cited any
                 authority in his brief to support the trial court’s action. We therefore
                 conclude that the trial court abused its discretion in making the
                 salaries effective retroactively.
                         For the foregoing reasons, so much of the trial court’s
                 judgment as pertains to the effective date of the new salaries for the
                 various positions is modified to reflect that they are effective June 3,
                 1996, the date of the trial court’s judgment.

Id. at *16–17.

         In response to the authority cited by the County, Sheriff Dorning points to this Court’s
decision in Dulaney v. McKamey, 856 S.W.2d 144 (Tenn. Ct. App. 1992). In Dulaney, the trial
court authorized the Clerk and Master of Sullivan County to employ part-time assistants, and the
court authorized a salary increase for the clerk’s deputy retroactive to July 1, 1991. Id. at 145. This
Court, without further comment on the retroactivity of the salary increase, affirmed the judgment of
the trial court in all respects. Id. at 147.



                                                  -17-
        Our own independent research has revealed another instance when this Court has addressed
the issue of retroactive payments under the statutes at issue. In Woods v. Smith, No. 02A01-9111-
CV-00261, 1992 Tenn. App. LEXIS 585, at *2 (Tenn. Ct. App. July 2, 1992) (no perm. app. filed),
the Sheriff of Henderson County determined that he needed three additional deputies. Without
seeking the approval of the county commission, the sheriff proceeded to hire three additional
deputies and to pay them with funds previously budgeted to his department. Id. When the sheriff’s
budget was almost depleted, he brought suit against the county seeking authorization to hire and pay
the three additional deputies. Id. at *3. The trial court determined that the sheriff had proven the
necessity for the three additional deputies he hired, and the court ordered the county to appropriate
$35,000.00 to the sheriff’s budget to cover the department’s expenses for the remainder of the fiscal
year. Id. at *3. On appeal, the county argued that the trial court erred in ordering the county to, in
essence, pay the deputies, who the sheriff hired prior to filing a petition, retroactively to the date of
the petition. Id. at *3–4. We concluded that the sheriff “was not authorized to petition the Circuit
Court at Henderson County for funds to pay the three additional deputies retroactively that he had
hired eight months prior to filing the petition.” Id. at *5. In turn, we remanded the case to the circuit
court for a “determination of the amount of prospective salary to which the Sheriff was entitled
which would enable him to pay the three deputies for the remainder of the fiscal year of 1991.” Id.
at *8.

        Nowhere in section 8-20-101 et seq. of the Tennessee Code do we find express legislative
authorization for the courts of this state to award retroactive salary increases to the employees of the
departments coming within the purview of the statutes. It is left to the legislative branch of
government to set the policy for this state. Cary v. Cary, 937 S.W.2d 777, 781 (Tenn. 1996);
Cavender v. Hewitt, 239 S.W. 767, 768 (Tenn. 1921). “When the legislature has declared, by law,
the public policy of the State, the judicial department must remain silent, and if a modification or
change in such policy is desired, the lawmaking department must be applied to, and not the judiciary,
whose function is to declare the law but not to make it.” Fields v. Metro. Life Ins. Co., 249 S.W.
798, 800 (Tenn. 1922). We agree with our prior holdings in Roberts v. Lowe and Woods v. Smith,
and we conclude that the trial court erred in awarding salary increases to Sheriff Dorning’s
employees retroactive to July 1, 2003. Accordingly, the trial court’s order is modified to reflect that
the salary increases are to become effective on September 3, 2004, the date of the trial court’s order.

                                                 D.
                                               Vehicles

        Finally, the County argues that the trial court erred in instructing the County to appropriate
funds for the purchase of new vehicles for Sheriff Dorning’s department. In reaching its decision
on this issue, the trial court made the following statement in its memorandum opinion:

                        The court is further of the opinion that the duty and authority
                of the court to provide an adequate number of deputies for the sheriff
                to perform his statutory duties extends to providing . . . adequate
                equipment to perform those duties. It would be meaningless to


                                                  -18-
               require the county to hire a number of deputies without also requiring
               they be adequately equipped.

The County contends that section 8-20-101 et seq. of the Tennessee Code does not authorize a sheriff
to institute a cause of action for equipment, only for personnel and the funding of their salaries.
Conversely, Sheriff Dorning argued in his brief filed on appeal that, since section 8-20-120 provides
that “county governing bodies shall fund the operations of the county sheriff’s department,” Tenn.
Code Ann. § 8-20-120 (2002), he is entitled to seek funding for vehicles.

        In conducting our own independent research, we have been unable to locate any prior
precedent squarely addressing the issue of whether a sheriff may bring an action under section 8-20-
101 et seq. of the Tennessee Code for equipment, and the parties do not cite this Court to any
authority in that regard. The only mention of such a cause of action is found in a footnote in our
decision in Roberts v. Lowe, wherein we noted the following:

               The petition also sought appropriate funding for vehicles, uniforms,
               training, and equipment. The trial court determined, however, that its
               jurisdiction was limited to deciding the number of necessary
               employees and their salaries, and thus it declined to award additional
               funds for other purposes. That aspect of the judgment has not been
               appealed.

Roberts, 1997 Tenn. App. LEXIS 256, at *2 n.2. Thus, we are presented with an issue of first
impression in this case.

       In section 8-20-101 of the Tennessee Code, the legislature expressly provided as follows:

                       (a) Where any one (1) of the . . . sheriffs cannot properly and
               efficiently conduct the affairs and transact the business of such
               person’s office by devoting such person’s entire working time thereto,
               such person may employ such deputies and assistants as may be
               actually necessary to the proper conducting of such person’s office in
               the following manner and under the following conditions, namely:

                       ....

                       (2) The sheriff may in like manner make application to the
               judge of the circuit court in the sheriff’s county, for deputies and
               assistants, showing the necessity therefor, the number required and
               the salary that should be paid each; provided, that in the counties
               where criminal courts are established, the sheriff may apply to a judge
               of such criminal court[.]



                                                -19-
Tenn. Code Ann. § 8-20-101(a) (2002). As the County correctly notes, the statute, by its express
language, applies only to a sheriff’s ability to seek additional funding for personnel and their salaries.
However, the legislature has also provided as follows:

                Sheriff’s departments — Funding — Salaries — Employees. —
                Notwithstanding any other provision of the law to the contrary,
                county governing bodies shall fund the operations of the county
                sheriff’s department. The sheriff may appoint such personnel as may
                be provided for in the budget adopted for such department. No
                county governing body shall adopt a budget absent the consent of the
                sheriff, which reduces below current levels the salaries and number
                of employees in the sheriff's department. In the event a county
                governing body fails to budget any salary expenditure which is a
                necessity for the discharge of the statutorily mandated duties of the
                sheriff, the sheriff may seek a writ of mandamus to compel such
                appropriation.

Tenn. Code Ann. § 8-20-120 (2002) (emphasis added).

        We have previously noted that the statutory duties of a sheriff generally fall into one of four
categories: (1) serving process, (2) attending to the courts, (3) operating the jail, and (4) keeping the
peace. Smith v. Plummer, 834 S.W.2d 311, 313 (Tenn. Ct. App. 1992). Prior to 2005, a sheriff’s
statutory duty to keep the peace was set forth as follows:

                The sheriff and the sheriff’s deputies are conservators of the peace,
                and may call any person, or summon the body of the county to their
                aid, in order to keep the peace, prevent crime, arrest any person
                lawfully, or to execute process of law.

Tenn. Code Ann. § 8-8-213 (2002). Regarding the sheriff’s statutory duty to keep the peace, we
previously noted that “the peace-keeping duties of the Sheriff do not include regular patrol of all
highways.” Smith, 834 S.W.2d at 314; see also State ex rel. Windham v. LaFever, 486 S.W.2d
740, 742 (Tenn. 1972); George v. Harlan, No. 01A01-9712-CV-00692, 1998 Tenn. App. LEXIS
657, at *9–10 (Tenn. Ct. App. Sept. 30, 1998) (no perm. app. filed); Jones v. Mankin, 1989 Tenn.
App. LEXIS 325, at *25 (Tenn. Ct. App. May 5, 1989) (no perm. app. filed). Thus, we declined to
authorize funding for additional personnel to perform routine patrol of county roads.

       Effective May 9, 2005, the legislature amended section 8-8-213 of the Tennessee Code as
follows:

                       SECTION 1. Tennessee Code Annotated, Section 8-8-213,
                is amended by deleting the existing language and by adding the
                following new subsections:


                                                  -20-
                       (a) The sheriff and the sheriff’s deputies are conservators of
               the peace, and it is the sheriff’s duty to suppress all affrays, riots,
               routs, unlawful assemblies, insurrections, or other breaches of the
               peace, detect and prevent crime, arrest any person lawfully, execute
               process of law, and patrol the roads of the county.
                       (b) The sheriff shall furnish the necessary deputies to carry
               out the duties set forth in subsection (a), and, if necessary, may
               summon to the sheriff's aid as many of the inhabitants of the county
               as the sheriff thinks proper.

2005-1 Tenn. Code Ann. Adv. Legis. Serv. 200 (LexisNexis). At the same time, the legislature
amended section 38-3-102 of the Tennessee Code to provide as follows:

                        (a) The sheriff is the principal conservator of the peace in the
               sheriff’s county, and it is the sheriff’s duty to suppress all affrays,
               riots, routs, unlawful assemblies, insurrections, or other breaches of
               the peace, to do which the sheriff may summon to such sheriff’s aid
               as many of the inhabitants of the county as such sheriff thinks proper.
                        (b) It shall be the duty of the sheriffs in their respective
               counties by themselves or deputies, to patrol the roads of the county,
               to ferret out crimes, to secure evidence of crimes, and to apprehend
               and arrest criminals.

Id.; see also Tenn. Code Ann. § 38-3-102 (2002). The trial court entered its order in the present case
on September 3, 2004, therefore, the statutory amendments are not applicable to the present case.
Nutt v. Champion Int’l Corp., 980 S.W.2d 365, 368 (Tenn. 1998) (“Statutes are presumed to operate
prospectively unless the legislature clearly indicates otherwise.”).

        Even if the statutory amendments were applicable to the present case, they would still not
produce the result urged upon this Court by Sheriff Dorning. Sheriff Dorning is correct in noting
that section 8-20-120 of the Tennessee Code expressly states that “county governing bodies shall
fund the operations of the county sheriff’s department.” Tenn. Code Ann. § 8-20-120 (2002). The
statute also provides, however, that, “[i]n the event a county governing body fails to budget any
salary expenditure which is a necessity for the discharge of the statutorily mandated duties of the
sheriff, the sheriff may seek a writ of mandamus to compel such appropriation.” Id. (emphasis
added). Thus, the statute speaks only of salary expenditures, and it makes no mention of a court’s
authority to authorize the funding of vehicles or similar equipment.

       Moreover, our supreme court has previously noted the following:

                       The duties of a sheriff generally fall into two categories:
                       (1) The duties imposed and defined by statute. The fee to be
               paid for performance of these duties generally is prescribed by statute.


                                                 -21-
                       (2) Duties which the common law annexes to the office of
               sheriff (some of which are now covered by statute) for which no fee
               or charge is specified in payment. These duties are generally referred
               to as "ex officio" duties or services.

State ex rel. Windham v. LaFever, 486 S.W.2d 740, 742 (Tenn. 1972) (citations omitted). “The
authority of the courts to authorize expense of conducting the conduct of a sheriff’s office is limited
to those activities related to the performance of statutory duties for which the collection of a fee is
authorized.” Smith v. Plummer, 834 S.W.2d 311, 314 (Tenn. Ct. App. 1992) (emphasis added).
Title 8, Chapter 21 of the Tennessee Code governs the fees that may be charged by various public
officials, and it states that “[n]o officer is allowed to demand or receive fees or other compensation
for any service further than is expressly provided by law.” Tenn. Code Ann. § 8-21-101 (2002).
Title 8, Chapter 21, Part 9 governs the specific fees a sheriff is authorized to collect. Conspicuously
absent from Part 9 is the authorization of a sheriff to collect a fee for performing patrol of the roads
of the county. See Tenn. Code Ann. § 8-21-901 (2002). Thus, even if we were to construe section
8-20-120 of the Tennessee Code as permitting the authorization of funding for equipment, patrolling
the county roads remains an ex officio service provided by the sheriff. Therefore, the courts of this
state are not permitted to authorize an expenditure for that purpose under section 8-20-101 et seq.
of the Tennessee Code. See Jones, 1989 Tenn. App. LEXIS 325, at *25 (“The sheriff’s
peacekeeping responsibilities are ex officio duties because he is not authorized to collect a fee for
them.”). As an ex officio service provided by the sheriff, the county legislative body retains the sole
discretion to fund such endeavors. See Tenn. Code Ann. § 8-24-111 (2002); Jones, 1989 Tenn. App.
LEXIS 325, at *14 (“The determination of the value of the sheriff’s ex officio services is particularly
within the knowledge of the county legislative body.”).

        We are cognizant of the fact that the sheriff has certain statutory duties for which he can
collect a fee that would be furthered by the authorization to purchase new vehicles. See Tenn. Code
Ann. § 8-21-901(a) (2002) (setting forth the fees that a sheriff may collect for service of process,
arrest and transport of prisoners, security services, and transportation of property levied upon); Tenn.
Code Ann. § 8-8-201 (2002) (setting forth the duties of the office of sheriff). Delineating between
statutory activities for which a sheriff may seek authorization for additional funding and a sheriff’s
ex officio activities for which the county legislature may, in its discretion, provide funding can be
difficult, if not impossible. See George v. Harlan, No. 01A01-9712-CV-00692, 1998 Tenn. App.
LEXIS 657, at *9 (Tenn. Ct. App. Sept. 30, 1998) (no perm. app. filed). Even if we were to
conclude that section 8-20-101 et seq. of the Tennessee Code permitted the courts of this state to
authorize additional funding for equipment to be used in the performance of a sheriff’s statutory
duties for which he may collect a fee, the sheriff, in order to prevail, would need to present detailed
evidence that has the cumulative effect of demonstrating that he is unable to perform those duties
with existing equipment. See Reid v. Anderson, No. 84-57-II, 1985 Tenn. App. LEXIS 2776, at *4
(Tenn. Ct. App. Mar. 27, 1985) (no perm. app. filed) (citing Cunningham v. Moore County, 604
S.W.2d 866, 868 (Tenn. Ct. App. 1980)).




                                                 -22-
        In the present case, Sheriff Dorning has failed to carry that burden. At trial, Sheriff
Dorning’s chief deputy testified that, in the last four years, the County has supplied only two new
vehicles to the department. Sheriff Dorning also purchased some new vehicles with proceeds from
his drug-fund. The chief deputy stated that, at the time of trial, the department had forty-two (42)
vehicles in its fleet after it recently sold ten (10) at auction. Of those forty-two (42) vehicles, the
chief deputy testified to the following: of the twenty-eight (28) comprising the patrol fleet, sixteen
(16) had an average of over 100,000 miles and twelve (12) had between 70,000 to 80,000 miles; of
the fourteen (14) remaining vehicles not in the patrol fleet, they were operating in the range of
approximately 60,000 miles. The chief deputy also testified concerning the high mileage on the
reserve vehicles maintained by the department. He stated that, on occasion, one of the department’s
vehicles would break down and need to be repaired. The chief deputy noted that other state agencies
do not utilize vehicles after they reach 130,000 miles. Based on this evidence, Sheriff Dorning
asserts in his brief filed on appeal that he “was unable to do his job.”

        Testimony regarding the general condition of Sheriff Dorning’s vehicle fleet does not amount
to the detailed evidence required in cases of this nature. Sheriff Dorning failed to prove how the
condition of his fleet adversely affected his ability to perform the statutory duties for which he may
collect a fee. In fact, the proof presented at trial showed that Sheriff Dorning has never been unable
to transport prisoners as needed, that his deputies have never been unable to answer the calls coming
into his department, and that ninety percent (90%) of all warrants received by Sheriff Dorning had
been served. Thus, even if we were to conclude that a sheriff could apply for authorization to
purchase vehicles under section 8-20-101 et seq. of the Tennessee Code, it would be necessary for
a sheriff to prove how he or she is unable, given the present state of the department’s equipment, to
perform the statutory duties for which he or she is permitted to collect a fee. Sheriff Dorning failed
to do so in the present case.

        At oral argument, counsel for Sheriff Dorning took a position which appears to be
contradictory to the one set forth in the Appellee’s brief by conceding that section 8-20-101 et seq.
of the Tennessee Code does not permit a court to authorize funding for vehicles or other equipment.
Instead, it was argued that Sheriff Dorning is seeking to compel funding for vehicles pursuant to a
common law writ of mandamus. In support of this assertion, he relied on the language in section 8-
20-120 of the Tennessee Code, stating that “county governing bodies shall fund the operations of the
county sheriff’s department.”

        “A writ of mandamus is an extraordinary remedy that may be issued where a right has been
clearly established and ‘there is no other plain, adequate, and complete method of obtaining the relief
to which one is entitled.’” Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d 466, 479
(Tenn. ) (quoting Meighan v. U.S. Sprint Commc’ns Co., 942 S.W.2d 476, 479 (Tenn. 1997)). We
have previously addressed the extent to which a sheriff may seek a writ of mandamus under section
8-20-101 et seq. of the Tennessee Code, stating as follows:

                      We disagree with the county executive’s argument that the
               writ of mandamus authorized in the last sentence of this statute


                                                 -23-
               replaces the application procedure in Tenn. Code Ann. § 8-20-101(2).
               Tenn. Code Ann. § 8-20-120 merely codifies existing case law with
               the exception of the prohibition against adopting a budget decreasing
               the number or salaries of the sheriff’s employees without the sheriff's
               consent.

                       ....

                       While county executive bodies are required to adopt an annual
               budget, they are not required to approve all of the requests submitted
               by their local departments and agencies. Their actions on these
               requests require balancing the county’s priorities with the availability
               of funds. Decisions involving the budget are legislative decisions, and
               legislative decisions require judgment and discretion. Lotspeich v.
               Mayor & Aldermen of Morristown, 141 Tenn. 113, 121, 207 S.W.
719, 721 (1918). Thus, courts should avoid using the writ of
               mandamus to interfere with the county legislative body’s budgetary
               decisions unless the legislative body is under some legal obligation
               to appropriate funds.
                       Like other local officials, sheriffs do not have the right to
               insist upon funds for additional personnel until a court has
               determined that the personnel are necessary for the discharge of the
               sheriff’s statutory duties. Thus, the writ of mandamus authorized by
               Tenn. Code Ann. § 8-20-120 is the same writ that has been
               recognized by the courts for many years. It can only be sought after
               the sheriff has gone through the local budget process and the
               application procedure required by Tenn. Code Ann. § 8-20-101(2).

Jones v. Mankin, 1989 Tenn. App. LEXIS 325, at *9–12 (Tenn. Ct. App. May 5, 1989) (emphasis
added). “In short, ‘the writ of mandamus will not lie to control official judgment or discretion, but
it is the proper remedy where the proven facts show a clear and specific legal right to be enforced,
or a duty which ought to be and can be performed, and relator has no other specific or adequate
remedy.’” State v. Ayers, 756 S.W.2d 217, 221 (Tenn. 1988) (quoting State ex rel. Ragsdale v.
Sandefur, 389 S.W.2d 266, 269 (Tenn. 1965)).

        “[W]e cannot review a statute in a vacuum.” In re Estate of Luck, No. W2004-01554-COA-
R3-CV, 2005 Tenn. App. LEXIS 332, at *6 (Tenn. Ct. App. June 7, 2005) (no perm. app. filed).
“The language employed [by the legislature] must be considered in the context of the entire statute,
and the component parts of a statute should be construed, if possible, consistently and reasonably.”
State v. Goodman, 90 S.W.3d 557, 564 (Tenn. 2002) (citations omitted); see also Marsh v.
Henderson, 424 S.W.2d 193, 196 (Tenn. 1968).




                                                -24-
        Sheriff Dorning’s ability to file for a writ of mandamus is necessarily limited by the statutory
scheme enacted by the legislature. Stated differently, pursuant to the express language in section 8-
20-101 et seq. of the Tennessee Code, a sheriff is only authorized to seek funding for additional
personnel and salary increases. Thus, as we have previously interpreted the statutes at issue, a sheriff
may only seek a writ of mandamus to compel a county legislative body to appropriate the funds
authorized by section 8-20-101 et seq. of the Tennessee Code, which, as Sheriff Dorning concedes,
only applies to personnel and their salaries. As we held in Jones, it is only after a court determines
that a county legislature should provide additional funding for personnel and salaries that a sheriff
obtains a legal right to those funds. See Jones, 1989 Tenn. App. LEXIS 325, at *11. In turn, the
legislature provided sheriffs with a mechanism to secure those funds, and only those funds, which
section 8-20-101 et seq. of the Tennessee Code is designed to provide. Sheriff Dorning would seek
to have this Court interpret a single sentence in section 8-20-120 of the Tennessee Code in isolation.
This we decline to do.

         While we do not quarrel with the logic behind the trial court’s decision on this issue, we must
nevertheless reverse that decision because it cannot be supported by the unambiguous statutory
language chosen by our legislature and the case law applying that language. Accordingly, we reverse
the trial court’s decision to authorize funding for new vehicles for Sheriff Dorning’s department.

                                                V.
                                            CONCLUSION

         We affirm the trial court’s decision to authorize the funding of two additional corrections
officers; reverse the trial court’s decision to authorize the funding of an additional administrative
assistant; affirm the trial court’s authorization of additional funding for salary increases with the
modification that any reference to the salary to be paid to the additional administrative assistant be
stricken from the order; reverse the trial court’s decision making the salary increases retroactive and
hold that they are to take effect as of September 3, 2004, the date of the court’s order; and reverse
the trial court’s authorization of funding for the purchase of vehicles.

         As both parties have partially prevailed on appeal, costs of this appeal are to be taxed one-
half to the Appellant, Ametra Bailey, and her surety, and one-half to the Appellee, William Dorning,
for which execution may issue if necessary.




                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                 -25-